      
      
    STEVEN G. KALAR
      Federal Public Defender
    Northern District of California
      CANDIS MITCHELL
    Assistant Federal Public Defender
      19th Floor Federal Building - Box 36106
 
      450 Golden Gate Avenue
    San Francisco, CA 94102
      Telephone: (415) 436-7700
    Facsimile: (415) 436-7706
      Email:       Candis_Mitchell@fd.org
 

    Counsel for Defendant Quiros
 

                                  IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION


       United States of America,                            Case No.: CR 19–54 RS
                     Plaintiff,                             Stipulation And [Proposed] Order
                                                               For Motion Briefing Schedule And
            v.                                              Hearing
       Franklin Quiros and Efren Contreras,                 Court:              Courtroom 3, 17th Floor
                     Defendants.                            Hearing Date:       September 17, 2019
                                                               Hearing Time:       2:30 p.m.


          Undersigned counsel stipulate as follows:

          The named parties concur and ask the Court to adopt the following proposed briefing schedule

   for the above-captioned defendants’ Motion for Severance:

          Opening Motion Due:           August 13, 2019

          Response Due:                 August 27, 2019

          Reply Due:                    September 3, 2019

          Hearing:                      September 17, 2019, at 2:30 p.m.

 //

 //

      67,38/$7,21$1'>352326('@25'(5)25027,21%5,(),1*6&+('8/($1'+($5,1*
      QUIROS&5±56
                                                          
      
      
 

                                                             IT IS SO STIPULATED.
 

     Dated:     July 12, 2019                                          /S
                                                               GEORGE C. HARRIS
                                                             Attorney for Efren Contreras
 

                                                                      /S
                                                               CANDIS MITCHELL
                                                             Assistant Federal Public Defender
                                                               Attorney for Franklin Quiros
 


       Dated:     July 12, 2019                                DAVID L. ANDERSON
                                                            United States Attorney
                                                               Northern District of California


                                                                     /S
                                                               SHAILIKA KOTIYA
                                                            Assistant United States Attorney





























      67,38/$7,21$1'>352326('@25'(5)25027,21%5,(),1*6&+('8/($1'+($5,1*
      QUIROS&5±56
                                                          
      
      
 

 

                                   IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                         SAN FRANCISCO DIVISION
 

        United States of America,                            Case No.: CR 19–54 RS
                      Plaintiff,                             [Proposed] Order For Motion
                                                               Briefing Schedule And Hearing
              v.
                                                               Court:            Courtroom 3, 17th Floor
       Franklin Quiros and Efren Contreras,
                     Defendants.


          It is hereby ORDERED that the briefing scheduled contained above regarding the above-

   captioned defendants’ Motion for Severance is calendared as stated in this stipulation.







                  IT IS SO ORDERED.


    Dated:        ______________
                      7/12/19
                                                               RICHARD SEEBORG
                                                            United States District Judge














      >352326('@25'(5)25027,21%5,(),1*6&+('8/($1'+($5,1*
      QUIROS&5±56
                                                          
